NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1



                United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                               Submitted August 26, 2020*
                                Decided August 28, 2020

                                         Before

                      MICHAEL S. KANNE, Circuit Judge

                      ILANA DIAMOND ROVNER, Circuit Judge

                      AMY C. BARRETT, Circuit Judge


No. 19‐3525

UNITED STATES OF AMERICA,                         Appeal from the United States District
     Plaintiff‐Appellee,                          Court for the Northern District of Illinois,
                                                  Eastern Division.

      v.                                          No. 06‐cr‐0896‐2

SALVADOR ROSALES,                                 Sharon Johnson Coleman,
    Defendant‐Appellant.                          Judge.

                                       ORDER

       Nearly a decade after a jury found Salvador Rosales guilty of multiple cocaine
offenses, see 21 U.S.C. §§ 841(a)(1), 846, he moved to reduce his sentence under 18 U.S.C.
§ 3582(c)(2), relying on Amendment 782 to the Sentencing Guidelines. The district court
denied Rosales’s motion because his 240‐month sentence was based on a statutory
minimum, so Amendment 782 did not affect his sentencing range. We affirm.


      *  We have agreed to decide the case without oral argument because the briefs and
record adequately present the facts and legal arguments, and oral argument would not
significantly aid the court. FED. R. APP. P. 34(a)(2)(C).
No. 19‐3525                                                                          Page 2

         Before Rosales’s trial, the government filed the required notice that it would seek
a statutory minimum of 20 years’ imprisonment based on a prior felony drug
conviction. See 21 U.S.C. § 851. That notice contained an error about the offense of
conviction, which the government remedied with an amended information before
sentencing. At the sentencing hearing in 2010, the district court explained that, under
the Sentencing Guidelines, Rosales had a base offense level of 34 and criminal history of
III, yielding a range of 188 to 235 months in prison. But the court then determined that
the § 851 enhancement changed that guideline range to the statutory minimum of
240 months in prison. See 21 U.S.C. § 841(b)(1)(A)(ii) (2010); U.S.S.G. § 5G.1.1(b). The
district court sentenced Rosales to 240 months’ imprisonment, and we affirmed the
judgment. See United States v. Gaya, 647 F.3d 634 (7th Cir. 2011).

       Rosales later moved to reduce his sentence under 18 U.S.C. § 3582(c)(2). He
argued that Amendment 782 to the Sentencing Guidelines, which retroactively lowered
the base offense level for drug offenses, qualified him for a shorter sentence.
See U.S.S.G. Supp. to App. C, Amend. 782 (2014); U.S.S.G. § 1B1.10. Explaining that
Amendment 782 did not reduce his guidelines range, which was the statutory
minimum by virtue of U.S.S.G. § 5G.1.1(b), the district court denied the motion.

        Rosales challenges that ruling on appeal, but the district court was correct. A
district court may reduce a sentence under § 3582(c)(2) only if it was “based on” a
guidelines range that has been subsequently lowered by the Sentencing Commission.
Koons v. United States, 138 S. Ct. 1783, 1788 (2018); Dillon v. United States, 560 U.S. 817,
825–26 (2010). Because Rosales’s sentence resulted from a statutory minimum,
Amendment 782 did not lower his guidelines range, and his sentence cannot be reduced
under § 3582(c)(2). See United States v. Johnson, 747 F.3d 915, 917 (7th Cir. 2014).

       Rosales also contends that he is entitled to a reduction because of the error in the
original § 851 information. Not only did we deem this error “beyond harmless” on
direct appeal, Gaya, 647 F.3d at 642, the challenge falls outside the scope of a § 3582(c)(2)
proceeding. See Dillon, 560 U.S. at 831.

        Finally, Rosales argues that the district court erred by not giving him notice or
the opportunity to be heard before ruling on his motion. But defendants are not
afforded the same procedural rights during proceedings on a § 3583(c)(2) motion that
they have during sentencing proceedings. United States v. Young, 555 F.3d 611, 615–16
(7th Cir. 2009). We give deference to the district court’s decision on how to proceed,
id. at 612, and have declined to identify any “minimum procedural protections.” Id. at
No. 19‐3525                                                                      Page 3

615. Rosales does not explain how any prejudice resulted from the district court’s ruling
on his fully briefed motion without his further input, and because the question of his
eligibility for a reduction was purely legal in nature, we cannot imagine any.
                                                                              AFFIRMED